Mr. Justice Stone delivered the opinion of the court: Plaintiff in error was indicted in the criminal court of Cook county, tried and found guilty by a jury of the crime of grand larceny. No bill of exceptions has been preserved as to . rulings on matters arising on the trial, but plaintiff in error brings the common law record here and insists that the judgment of the trial court should be reversed for the reason that the jury should have fixed the term of imprison- . ment and that the Parole act of 1917 is unconstitutional. These questions were passed upon adversely to the contention of plaintiff in error in the case of People v. Doras, 290. Ill. 188, and People v. Connors, (post, p. 614,) and all of the proper argument here presented was there considered. The judgment of the criminal court of Cook county will be affirmed. Judgment affirmed.